DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 8-20 are allowed.

The following is the reason for allowance of claim 1, pertinent arts do not alone or in combination disclose: wherein removing the portions of the plurality of layers outside the hard
mask layer continues until a top portion of the semiconductor substrate is recessed; forming shallow trench isolation regions on the recessed top portion of the semiconductor substrate, the shallow trench isolation regions being adjacent to the remaining plurality of layers.

The following is the reason for allowance of claim 14, pertinent arts do not alone or in combination disclose: the pertinent arts do not alone or in combination disclose: a fin having a first bottom dopant layer and the first top dopant layer separated from the first metal gate by a first material; the second top dopant layer and the second bottom dopant layer separated from the second metal gate by a second material. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Masuoka et al (US Patent No. 10651180), Jacob (US Patent No. 9831131), Masouka et al (US Pub No. 20160204251), Ho (US Pub No. 20180350799).



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI NARAGHI/Examiner, Art Unit 2895